Determination unanimously confirmed, without costs. Memorandum: In this proceeding transferred to our court pursuant to CPLR 7804 (subd [g]) petitioner seeks review of a decision of respondent commissioner after a fair hearing affirming the agency’s determination to discontinue the aid to dependent children which petitioner was receiving on behalf of her two grandchildren. The record contains undisputed evidence that petitioner did not appear for a duly scheduled recertification interview (18 NYCRR 351.21) of which she had written notice and that she received and failed to respond to .the 10-day notice of proposed discontinuance of assistance (18 NYCRR 351.22). Thus, the respondent commissioner’s decision that the grant was properly terminated is supported by substantial evidence (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). (Article 78 proceeding transferred by order of Monroe Supreme Court.) Present— Simons, J. P., Hancock, Jr., Callahan, Doerr and Moule, JJ.